Citation Nr: 1733226	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for temporal lobe epilepsy. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim to reopen the claim for service connection for temporal lobe epilepsy as new and material evidence had not been submitted.  In March 2010, the Veteran filed a notice of disagreement (NOD).  

In December 2012, the Board granted the petition to reopen the claim for service connection for temporal lobe epilepsy, and remanded the claim for further development. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's temporal lobe epilepsy is related to service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for temporal lobe epilepsy are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for temporal lobe epilepsy, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Initially, the evidence of record establishes that the Veteran has been diagnosed with temporal lobe epilepsy.  The Veteran's private and VA treatment records reflect that the Veteran was diagnosed with a seizure disorder in 1986 and confirmed in a 2006 magnetic resonance imaging (MRI).  

The dispositive issue in this case is whether the Veteran's temporal lobe epilepsy is related to service.

The Veteran's service treatment records do not reflect a diagnosis or complaints of a seizure disorder.  Furthermore, the records do not note any head trauma.

In February 1989, the Veteran underwent a VA examination where the examiner stated that the Veteran had a long history of psychiatric dysfunction which made it extremely problematic to ascertain the presence or absence of a temporal lobe seizure disorder on the basis of history.  The examiner noted that none of the outside medical records pertinent to the issue were available to the examiner at the time of the interview.  The examiner reported that the relationship of any temporal lobe seizure disorder to head trauma experience in 1984 was problematic since temporal lobe seizure disorders could be idiopathic or could be secondary to head trauma.  The examiner found that the details of the head trauma were not sufficient to be sure if it was significant or not.  

In his September 1989 hearing, the Veteran reported that in January 1974 that he received a blow to his head and he was knocked to the cement by his drill sergeant twice.  The Veteran did not go to the dispensary or hospital because his sergeant told him to get back in line, and the Veteran was in fear due to the sergeant's authority.  The Veteran reported that he did not get any test run on him until 1986.  He reported that he did not have problems with seizures before service, and never had any head trauma until the incident at basic training.  

In a July 2005 statement, the Veteran reported that after his head trauma in the military, he experienced confusion and dizziness.  He reported that he had trouble following orders, and in February 1974, he had an epileptic attack.  He reported that he did not go to sick call for fear of repercussions.  

In a July 2008 treatment record from Dr. S.K.S., the Veteran was diagnosed with posttraumatic seizures after a review of the Veteran's medical records.  

VA treatment records reflect that examiners reported that the Veteran's epilepsy was most likely related to his history of head trauma during service.  There are also notations that the Veteran's epilepsy was due to drug withdrawal.

In June 2015, the Veteran underwent another VA examination to determine the etiology of his seizure disorder.  The Veteran was diagnosed with psychomotor epilepsy (complex partial seizures, temporal lobe seizures).  During the examination, the Veteran reported that he received an official diagnosis of epilepsy that required treatment in 1978.  The Veteran reported that he was misdiagnosed initially, and was treated for mental health issues in 1978.  The examiner noted that there was no evidence that the Veteran's epilepsy condition pre-existed military service.  The examiner also noted that there was no epilepsy subjectively reported, diagnosed, or treated during active military service or within one year of separation.  The examiner found that there was a lack of sufficient clinical evidence to establish an in-service incident, injury, or event of a seizure disorder.  He reported that questionable partial seizure activity ("stares") was not suggested until 1986; 12 years after separation.  The examiner noted that the first medical record evidence of a seizure disorder was January 2006.   

The examiner reported that a diagnosed epileptiform condition is a partial complex seizure disorder.  The examiner stated that there was a lack of sufficient clinical evidence to establish that his condition incurred in or was the result of any injury, exposure or event during his period of service.  The examiner reported that in the alternate, such a relationship, based solely on in-service medical record review, the onset of documented seizure activation, and the lack of evidence of an in-service head trauma was unlikely.  

The examiner reported that according to UptoDate online, seizures occurring more than one week after head injury reflect more permanent structural and physiologic changes within the brain and usually represent the onset of post-traumatic epilepsy.  He found that in this case, the MRI was interpreted as normal in awake and drowsy states and there was no acute intracranial process identified, respectively.  The examiner further reported that per literature search, UptoDate, less than one-half of epilepsy cases have an identifiable cause.  It is presumed that epilepsy in most patients is genetically determined.  In the remainder of patients in whom an etiology can be determined, the causes of epileptic seizures include genetics, head trauma, brain tumors, stroke, intracranial infection, cerebral degeneration, congenital brain malformations, and inborn errors of metabolism.  However, less than half of patients suffering with epilepsy have an identifiable cause.  

The examiner reported that there was medical record documentation of polysubstance abuse that was felt to have an etiological impact on the acute psychotic incident noted in 1974.  The examiner stated that there was no medical record evidence to establish that the Veteran's seizure disorder was the direct result of substance abuse.  The examiner found that although polysubstance abuse was not listed as an etiological factor, it could indirectly result in seizure activity in ways such as alcohol withdrawal seizures, increasing risk for falls, associated head injury, and by lowering the seizure threshold.  The examiner stated that given the lack of substantiating evidence of head trauma, concussion, and post concussive syndrome, and the well documented issues with chronic polysubstance abuse since the 1970's, that the onset of the current seizure disorder was more likely the result of alcohol and drug abuse.  The examiner noted that he was not accusing the Veteran of lack of candor, however, he opined that there were known effects of chronic polysubstance abuse on memory, judgement, and recall; and these compounding effects could skew his views of the assertions relevant to his claimed epileptiform disorder.

Upon review of the evidence of record, the Board finds that service connection for temporal lobe epilepsy is warranted.  

There are conflicting medical opinions regarding a nexus between the Veteran's current seizure disorder and service; each flawed as they did not provide significant rationales based on an accurate characterization of the evidence of record and relevant medical literature.  

Significantly, the June 2015 VA examiner did not fully take into consideration the Veteran's statements.  The June 2015 examiner consistently stated that no head trauma occurred in service, while the Veteran has consistently reported that a head trauma occurred, and gave a valid reason to why it was not reported.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The VA examiner in 1989 and in 2015 acknowledged that one cause for seizure disorders is head trauma.  The Veteran reported an in-service event where he incurred a head trauma.  As the VA examiners failed to take into consideration the Veteran's statements, the opinions are inadequate.  

Although the VA treatment examiners' and Dr. S.K.S.'s rationale was not extensive, reading their opinions as a whole and in context of the evidence of record, to include their familiarity with the Veteran's then current seizure disorder and progression of related symptoms, as well as the consistency of the Veteran's statements, entitles their positive nexus opinions some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The positive opinions took into account the Veteran's statements and were by physicians who regularly treated the Veteran for his seizure disorder.   Moreover, while these medical opinions relied, in part, on the service history provided by the veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the veteran's statements to be credible.

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current temporal lobe epilepsy is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for temporal lobe epilepsy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for temporal lobe epilepsy is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


